DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 5, 23 and 26 objected to because of the following informalities:  
Claim 4, line 3, the phase “dispersed about” should be “dispersed within”;
Claim 5, line 3, the phase “dispersed about” should be “dispersed within”;
Claim 23, line 2, the claim limitations “the second surface layer comprises a refractive index gradient” should be “the second surface layer comprises an ion-exchanged region comprising a refractive index gradient”;
Claim 26, line 6, the phase “dispersed about” should be “dispersed within”, line 2, the word “article” should be “structure”.
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-18, 20, 23-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli WO2015126994A1 (provided in IDS filed on 03/06/2019, using Borrelli US 2017/0080688 as an English Translation) in view of An WO2015187906A1 (provided in IDS filed on 03/06/2019, using Borrelli US 20170122724 as an English Translation).
Regarding claim 1, Borrelli discloses a lighting unit, in at least figs.1-4 and 6 comprising: 
a glass laminate structure (100/300) comprising a base layer (102/302) formed from a first glass composition with a refractive index nbase (para.34, 57 and 69) and a surface layer (104/304) fused to a surface of the base layer and formed from a second glass composition with a refractive index nsurface (para.34,57 and 69), the surface layer comprising a high refractive index region (110 comprise metal particles and/or crystallites, para.34 and 69) with a refractive index nhigh and a low refractive index region (108) with a refractive index nlow (para.34 and 69); 
wherein nhigh is greater than nlow, and nlow is equal to nsurface (para.34 and 69 and figs.4 and 6); and 
wherein the high refractive index region is optically coupled to the base layer (see figs.4 and 6) such that at least a portion of light propagating through the base layer 
Borrelli does not explicitly disclose nbase and nsurface satisfy the equation |nsurface-nbase|≥0.001, nhigh is greater than or equal to nbase, and nlow is less than nbase.
An discloses a light unit, in at least figs.1-3, nbase (refractive index of 102) and nsurface (refractive index of 104) satisfy the equation |nsurface-nbase|≥0.001 (para.29 and 30) for the purpose of enabling the glass laminate structure to act as a waveguide so that light can be introduced into the glass laminate structure and emitted from an edge of the glass laminate structure (para.29).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have nbase and nsurface satisfy the equation |nsurface-nbase|≥0.001 as taught by An in the lighting unit of Borrelli in order to have nbase and nsurface satisfy the equation |nsurface-nbase|≥0.001, nhigh is greater than or equal to nbase, and nlow is less than nbase, when nsurface is less than nbase by 0.001, so that nhigh is greater than or equal to nbase because nhigh is greater than nlow, and nlow is equal to nsurface for the purpose of enabling the glass laminate structure to act as a waveguide so that light can be introduced into the glass laminate structure and emitted from an edge of the glass laminate structure.
Regarding claim 2, Borrelli discloses the glass laminate structure is a laminated glass sheet (fig.1); and the lighting unit further comprises a light source (a LED lamp) 
Regarding claim 3, Borrelli discloses the glass laminate structure is a laminated glass rod (fig.6); and the lighting unit further comprises a light source (a LED lamp) positioned adjacent to the base layer at an end of the laminated glass rod (para.72 and 34 discloses it can be a luminaire for a LED lamp).
Regarding claim 4, Borrelli discloses the high refractive index region comprises a plurality of high refractive index regions (110) dispersed within the surface layer such that the light that leaks out of the base layer and into the high refractive index region is scattered (para.34) and emitted from an outer surface of the glass laminate structure (para.34,69 and 72, and fig.4). 
Regarding claim 5, Borrelli discloses the plurality of high refractive index regions comprises at least one of: (a) a plurality of high refractive index dots dispersed within a width and a length of the glass laminate structure (see fig.3); or (b) a plurality of high refractive index channels extending along a width or a length of the glass laminate structure. 
Regarding claim 14, Borrelli discloses the high refractive index region is at least partially surrounded by the low refractive index region (see fig.4); and nhigh is substantially equal to nsurface (para.34 and fig.4, substantially equal to means different from). 
Regarding claim 15, Borrelli discloses the low refractive index region of the surface layer comprises an ion-exchanged region (para.56). 
Regarding claim 16, Borrelli discloses the high refractive index region is at least partially surrounded by the low refractive index region (see fig.4); and nlow is substantially equal to nsurface (para.34 and fig.4). 
Regarding claim 17, Borrelli discloses the high refractive index region of the surface layer comprises an ion-exchanged region (para.56). 
Regarding claim 18, Borrelli discloses the first glass composition comprises a base ion-exchange diffusivity Dbase, and the second glass composition comprises a surface ion exchange diffusivity Dsurface that is greater than Dbase (para.56 discloses the surface layer is ion-exchangeable, so that Dsurface is greater than Dbase).
Regarding claim 20, Borrelli discloses the glass laminate structure comprises a second surface layer (106) fused to a second surface of the base layer (see fig.1) and formed from the second glass composition (para.56) or a third glass composition (para.27).
An discloses the third glass composition (para.28 and 29) with a refractive index that is at least 0.001 less than nbase (para.28 and 29) for the purpose of enabling the glass laminate structure to act as a waveguide so that light can be introduced into the glass laminate structure and emitted from an edge of the glass laminate structure (para.29). The reason for combining is the same as claim 1.
Regarding claim 23, Borrelli discloses the second surface layer comprises an ion-exchanged region comprising a refractive index gradient (see figs.3 and 4 and para.36). 
Regarding claim 24, Borrelli discloses the second surface layer is formed from the third glass composition (para.27).
Regarding claim 25, Borrelli in view of An discloses a display device (para.72 and 73) comprising the lighting unit of claim 1 (see the rejection of claim 1 above). 
Regarding claim 26, Borrelli discloses the laminated glass article is a laminated glass sheet (fig.1); the lighting unit further comprises a light source (a LED lamp) positioned adjacent to the base layer at an edge of the laminated glass sheet (para.72,73 and 34 discloses it can be a luminaire for a LED lamp); the high refractive index region comprises a plurality of high refractive index regions (110) dispersed within the surface layer such that the light that leaks out of the base layer and into the high refractive index region is scattered (para.34) and emitted from an outer surface of the laminated glass sheet (para.34,69 and 72, and fig.4); and the display device comprises an image unit disposed adjacent to the lighting unit such that the light emitted from the outer surface of the laminated glass sheet is incident on the image unit to generate a viewable image (para.73 discloses a transparent display, which inherently has an image unit, image unit is disposed adjacent to a backlight has the laminated glass sheet acting as a light guide plate with an edge type light source). 
Regarding claim 29, Borrelli discloses a consumer electronic device, a commercial electronic device, a vehicle, or a luminaire (para.72) comprising the display device of claim 25 (see the rejection of claim 25). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli WO2015126994A1 (using Borrelli US 2017/0080688 as an English Translation) in view of An WO2015187906A1 (using Borrelli US 20170122724 as an English Translation) as applied to claim 4 above, and further in view of Ogiwara US 2003/0184690.

Regarding claim 8, Borrelli in view of An does not disclose a light scattering coating layer disposed on the outer surface of the glass laminate structure. 
Ogiwara discloses a light unit, in at least fig.4, a light scattering coating layer (301) disposed on the outer surface of the optical waveguide (103) for the purpose of scattering the light and improving brightness distribution with respect to viewing angles (para.119 and 120).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a light scattering coating layer (301) disposed on the outer surface of the optical waveguide as taught by Ogiwara in the lighting unit of Borrelli in view of An in order to have a light scattering coating layer disposed on the outer surface of the glass laminate structure for the purpose of scattering the light and improving brightness distribution with respect to viewing angles.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli WO2015126994A1 (using Borrelli US 2017/0080688 as an English Translation) in view of An WO2015187906A1 (using Borrelli US 20170122724 as an English Translation) as applied to claim 1 above, and further in view of Gu US 2015/0176775.
Regarding claim 9, Borrelli in view of An does not disclose a light guiding sheet optically coupled to the high refractive index region.
Gu disclose a light unit, in at least figs.19 and 12, a light guiding sheet (19) optically coupled to the glass structure (130, para.75) for the purpose of minimizing the lateral dimensions of the light guide sheet (para.75).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli WO2015126994A1 (using Borrelli US 2017/0080688 as an English Translation) in view of An WO2015187906A1 (using Borrelli US 20170122724 as an English Translation) and Gu US 2015/0176775 as applied to claim 9 above, and further in view of Nichol US 2013/0208508.
Regarding claim 10, Borrelli in view of An and Gu does not disclose the light guiding sheet has a thickness of at most about 0.3 mm.
Nichol discloses a lighting unit, in at least figs.1 and 2, disclose the light guiding sheet (104) has a thickness of at most about 0.3 mm (para.31) for the purpose of forming a light guiding sheet with smaller thickness (para.31 discloses 5 micron).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light guiding sheet has a thickness of at most about 0.3 mm as taught by Nichol in the lighting unit of Borrelli in view of An and Gu for the purpose of forming a light guiding sheet with smaller thickness in order to reducing the overall thickness of the lighting unit.
27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli WO2015126994A1 (using Borrelli US 2017/0080688 as an English Translation) in view of An WO2015187906A1 (using Borrelli US 20170122724 as an English Translation) as applied to claim 1 above, and further in view of Gu US 2015/0176775.
Regarding claim 27, Borrelli the display device comprises an image unit (para.72).
Borrelli in view of An does not explicitly disclose the lighting unit further comprises a light guiding sheet optically coupled to the high refractive index region such that the light that leaks out of the base layer and into the high refractive index region is introduced into an edge of the light guiding sheet and emitted from a surface of the light guiding sheet; and the display device comprises the image unit disposed adjacent to the light guiding sheet such that the light emitted from the surface of the light guiding sheet is incident on the image unit to generate a viewable image. 
Gu discloses a display device, in at least figs.19, 16 and 12, the lighting unit further comprises a light guiding sheet (84) optically coupled to the glass structure (130, para.75) such that the light that leaks out of the glass structure is introduced into an edge of the light guiding sheet and emitted from a surface of the light guiding sheet (see fig.19); and the display device comprises the image unit (46) disposed adjacent to the light guiding sheet such that the light emitted from the surface of the light guiding sheet is incident on the image unit to generate a viewable image (see figs.12 and 19) for the purpose of minimizing the lateral dimensions of the light guide sheet (para.75).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lighting unit further .

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Borrelli WO2015126994A1, An WO2015187906A1, Ogiwara US 2013/0184690, Gu US 2015/0176775 and Gu US 2015/0176775, either singularly or in combination, does not disclose or suggest a lighting unit having the glass laminate structure comprises a laminated glass sheet; the high refractive index region comprises a high refractive index channel extending along a length of the laminated glass sheet; and an edge of the light guiding sheet is optically coupled to the high refractive index channel such that the light that leaks out of the base layer and into the high refractive index region is introduced into the edge of the light guiding sheet, along with other claim limitations. 
Regarding claim 13, the prior art of record does not disclose or suggest a lighting unit having the glass laminate structure comprises a laminated glass rod; the high refractive index region comprises a high refractive index channel extending along a length of the laminated glass rod; and an edge of the light guiding sheet is optically coupled to the high refractive index channel such that the light that leaks out of the base layer and into the high refractive index region is introduced into the edge of the light guiding sheet, along with other claim limitations. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JIA X PAN/Primary Examiner, Art Unit 2871